Cline, Judge:
The appeals for reappraisemeut listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED subject to the approval of the Court that the cost of manufacturing and producing merchandise such as or similar to the particular merchandise involved herein, at a time preceding the date of exportation which would ordinarily permit the manufacture or production of merchandise such as or similar to particular merchandise under consideration in the usual course of business is as follows:
Item 194 Sim. (per 100) Item 198 Sim. (per 100)
1. The cost of materials of, and of fabrication, manipulation, or other process employed in manufacturing such and similar merchandise is_ C$393. 37 C$353. 97
2. General expenses, not less than 10%. 39. 34 35.40
3. Container and coverings, cost of, and all other costs, charges, and expenses incident to placing the particular merchandise under consideration packed ready for shipment to the United States_ 6. 17 6. 17
4. An addition for profit, amounting to 8%-34. 62 31. 15
TOTAL (Per 100)_ C$473.50 C$426.69
IT IS FURTHER STIPULATED AND AGREED that such or similar merchandise is not freely offered for sale for home consumption nor for export to the United States nor is such merchandise freely offered for sale, packed ready for delivery in the principal market of the United States.
IT IS FURTHER AGREED that this case may be submitted under the foregoing stipulation.
On tbe agreed facts I find that the cost of production as that value is defined in section 402 (f) of the Tariff Act of 1930 is the proper basis for the determination of the value of the merchandise here involved, and that such values are C$473.50 per 100 for item 194 Sim. and C$426.69 per 100 for item 198 Sim.
Judgment will be rendered accordingly.